Title: To Thomas Jefferson from Francis Walker Gilmer, 12 November 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
New York.
12. Novr 1824
I have just arrived in 35 days from Cowes, of Continuel tempest, emaciated to a shadow, not by sea sickness only, but by the bitter aggravations of a violent fever the whole way, exasperated by want of a physician, of medicine, of food, of rest, & of attendance. I shall be here some time to recruit.I am happy to inform you, I have engaged all the professors but for the chair of natural history. They will all arrive in ten days from this time. They will be1. Ths H. Key Mathematics2. George Long anct Languages3. Geo. Blaetterman modern Langs4. Robley Dunglison anatomy &c5. Charles Bonnycastle (son of the mathematician) nat. Philosophy.Dr Dunglison is desirous to add chemistry to his lectures I have followed your outline however in the contract, & left alterations to the visitors.I could hear of not a single man in all G. B. at all fit for our purposes in Nat. history. we can procure a much more fit person in our own country, than any I saw.I intended to make out a formal report on the voyage, but was in my berth all the way. & now I am confined to my room.I write with pain, so excuse this. yours truly &cF. W. Gilmer